This was an action by the appellant against the City of Evansville, appellee, to recover for loss of services, doctor, nurse, and hospital bills and other expenses occasioned by injuries to appellant's wife alleged to have been sustained by her in a fall *Page 711 
upon ice in an alley in said city. She also filed a suit against the City for her damages alleged to have been sustained by her in said fall. The appellee filed a demurrer to the complaint in each action which raised the same legal questions in both cases as to the sufficiency of the complaints. The demurrers were each sustained and this action of the trial court is the only error assigned in each case. The appeal of the wife was determined in this court in the case of Frances Johnson v. City ofEvansville (1933), ante 417, 180 N.E. 600, wherein the judgment of the trial court was affirmed. Upon the authority of that case the judgment in the instant case is likewise affirmed.
Judgment affirmed.